Citation Nr: 0629894	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  05-01 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This decision denied 
entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.  

The June 2004 decision also denied entitlement to a rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD).  After the veteran's perfecting an appeal to this 
decision, the RO, in October 2004, increased the disability 
rating assigned to the PTSD to 100 percent.  As such, this 
matter is therefore no longer before the Board for appellate 
consideration.


FINDING OF FACT

There is no competent evidence that the veteran is sterile, 
completely unable  to achieve an erection, or suffering any 
psychosocial disability due to erectile dysfunction.


CONCLUSION OF LAW

The requirements for SMC for loss of use of a creative organ 
have not been met.  38 U.S.C.A. §§ 1114(k), 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.350(a)(1) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  
An October 2004 statement of the case provided this requisite 
notice.  No new evidence was submitted thereafter, and in 
March 2005, the veteran's representative informed VA that the 
veteran had "no further evidence to submit at this time," 
thus negating any need to readjudicate the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) include a duty to explain how an effective date is 
assigned.  The Court held that upon receipt of a claim 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that an effective date for the award of benefits will be 
assigned if benefits are awarded.  Id.  

In the present appeal, the veteran was provided with 
sufficient notice, cited above, which notified him of what 
type of evidence was needed to substantiate his claim for 
SMC.  He was not, however,  provided with notice of the type 
of evidence necessary to establish an effective date.  
Despite this failure the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
Because the preponderance of the evidence is against the 
appellant's claim for SMC any questions as to the appropriate 
effective date to be assigned are moot.

VA has secured all available pertinent evidence and conducted 
all appropriate development.  The content of the notice 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Indeed, there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claim, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the notice provided since the 
June 2004 rating decision fulfilled the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notice.  The actions taken by VA 
have cured any error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Analysis

The veteran is service-connected for Type II diabetes 
mellitus with erectile dysfunction and retinopathy.  See June 
2004 RO rating decision.  The disability is rated 20 percent 
disabling.

The veteran claims entitlement to SMC for the loss of use of 
a creative organ due to erectile dysfunction.  The veteran 
essentially contends that he should receive SMC for his 
impotence.  He argues that Viagra does not work "most of the 
time."  He adds the use of a pump with Viagra allows him to 
achieve an erection, which goes away when he stops pumping.  
See VA Form 9, dated in December 2004.

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), SMC may 
be paid for loss of use of a creative organ as the result of 
a service-connected disability in addition to the basic rate 
of compensation otherwise payable on the basis of degree of 
disability.  Id.  Although section 3.350(a) primarily 
discusses loss or loss of use of the testicles, loss of use 
of a creative organ can be established by loss of erectile 
power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

An April 2002 VA progress note contains diagnoses of Type II 
diabetes mellitus and erectile dysfunction.  

At a February 2004 VA genitourinary examination, the veteran 
related that he had a three to four year history of 
progressive difficulty with obtaining and maintaining an 
erection sufficient for vaginal penetration with ejaculation. 
 He indicated that without the use of Viagra he was unable to 
have successful intercourse.  With Viagra he claimed to be 
able to have successful intercourse anywhere from 30 to 40 
percent of the time.  Erectile dysfunction, primarily 
secondary to diabetes mellitus, was diagnosed.  

While the evidence shows that the veteran's erectile function 
is impaired, the competent evidence of record shows that he 
has not completely lost the ability to engage in intercourse. 
 Further, there is no competent evidence that the veteran is 
sterile, i.e., unable to produce sperm.  Finally; there is no 
competent evidence of any psychosocial impairment directly 
due to erectile dysfunction.  Thus, he does not meet the 
criteria for SMC for the loss of a creative organ at this 
time.  38 C.F.R. §§ 4.3, 4.7.

In summary, the preponderance of the evidence is against 
finding that the veteran has suffered the loss of use of a 
creative organ.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Entitlement to SMC for loss of use of a creative organ is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


